DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
In re Claim 1 and 11, the amendments made are not considered to inherently preclude the inclusion of more than one wire in the overall protection device as claimed.  The claims effectively convey a surge ground terminal, a single bus, and a single wire connecting between them such that the load side of the protection device is connected to single bus via only the single wire in a one to one to one relationship.  With regard to Figure 3 of Wasney, the leftmost terminal 9 is considered the surge ground terminal, the ground bus 20 (Figure 2) is considered the single bus, and the wire 5 connected between them is considered the single wire wherein the load side of the protection device as seen in Figure 3 is connected (via leftmost terminal 9) to the single bus 20 via only the wire 5 in a one to one to one ratio as effectively claimed (col 4 lines 60-68).  
The previous rejection has been modified to address the amendments made.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9-12, 14, and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasney (5,204,800).
In re Claim 1, Wasney teaches a bus mounted surge protection device (1) configured to be positioned in a panelboard (3) alongside one or more similarly sized circuit breaker devices (11) (as seen in Figure 1, col 3 line 64 - col 4 line 2), wherein the bus mounted surge protection device is configured to be received by a same provisional bus as the one or more similarly sized circuit breaker devices (via 4, col 4 lines 60-65) and wherein the bus mounted surge protection device is configured to protect all devices connected to the one or more similarly sized circuit breaker devices in the panelboard (col 2 line 51 - col 3 line 17); and wherein 
In re Claim 2, Wasney teaches the surge protection device can be three phase (col 3 lines 18-21).
In re Claim 3, Wasney teaches that the protection device is in a molded case (2) similar to that of breakers 11 (col 3 line 64 - col 4 line 2).  
In re Claim 5, Wasney teaches an LED (6, col 4 lines 13-16) on the front face as seen in Figure 3.  
In re Claims 6, 9, and 10, Wasney teaches that the surge protection device has a standard line side terminal (4) on a load side (as seen in Figures 1 and 3) for direct mounting to the panelboard bus (col 4 lines 60-64), and has the terminal(s) (9) on the load side (as seen in Figures 1 and 3) for connecting to the ground (20)/neutral (19) bus via wire (5) (col 4 lines 64-68).
In re Claim 11, Wasney teaches a surge protection device (1) comprising: a molded housing (2) configured to be positioned in a panelboard (3) alongside one or more similarly sized circuit breaker devices (11) (as seen in Figure 1), the surge protection device being configured to protect all devices connected to the one or more similarly sized circuit breaker devices in the panelboard (col 2 line 51 - col 3 line 17); and a standard line side terminal (4) and a surge ground terminal (leftmost terminal 9 as seen in Figure 3) on a load side of the molded housing (as seen in Figures 1 and 3), wherein the surge protection device does not contain any load terminals (as seen in Figure 1) and wherein the surge ground terminal (leftmost terminal 9 as seen in Figure 3) is connected to a single bus (20) using a single wire (5) (col 4 lines 60-68) such that the load side of the bus mounted surge protection device is connected to the single bus with a total of one wire (the load side as seen in Figure 3, bus 20, and single wire 5 as discussed above are connected in a one to one to one relationship).
In re Claim 12, Wasney teaches that the protection device is configured to be received by a same provisional bus as the one or more similarly sized circuit breaker devices (via 4, col 4 lines 60-65).
In re Claim 14, Wasney teaches an LED (6, col 4 lines 13-16) on the front face as seen in Figure 3.  
In re Claims 17 and 18, Wasney teaches that the surge protection device has a standard line side terminal (4) on a load side (as seen in Figures 1 and 3) for direct mounting to the panelboard bus (col 4 lines 60-64), and has the terminal(s) (9) on a load side (as seen in Figures 1 and 3) for connecting to the ground (20)/neutral (19) bus via a wire (5) (col 4 lines 64-68).
In re Claim 19, Wasney teaches the surge protection device can be three phase (col 3 lines 18-21).
In re Claims 20 and 21, Wasney teaches the bus 20 is a ground bus (col 4 lines 60-68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasney (5,204,800).
In re Claims 4 and 13, Wasney does not specifically teach that the color of the protection device 1 is of a different color than the breakers 11.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the color of the protection device in In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  See MPEP 2144.04 I. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/          Examiner, Art Unit 2836                                                                                                                                                                                              	2/19/21